DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s Arguments/Remarks dated 02/17/2022, Claims filed 02/17/2022 and Response After Final Action (AFCP 2.0) dated 02/17/2022.
Notice to Applicant
With respect to Applicant’s Arguments/Remarks and further Examiner analysis and consideration under 35 USC 101, Claims 1, 3, 6-8, 10, 13-15, 17 and 20-29 are pending. Claims 1, 3, 8, 10, 15 and 17 have been amended. Claims 2, 4-5, 9, 11-12, 16, and 18-19 have been canceled. Accordingly, Claims 1, 3, 6-8, 10, 13-15, 17 and 20-29 are allowed under withdrawal of 35 USC 101 rejections.
Reasons for Patent Eligibility under 35 USC 101
Examiner analyzed newly amended claims in view of 101 analysis (PEG 2019 guidance) and enumerated groupings of abstract ideas.
	When the present claim limitations are considered as a whole and together as a combination, Examiner finds that the claim does not fall into any of the enumerated groupings of abstract ideas and further recites a practical application for enterprise-wide travel email filtering, processing, visualization and data distribution. Examiner further finds that the incorporation of elements listed in the claim (in at least adapting, by the server of the service provider, a first one of the email rule sets based on a technical limitation of a first email platform, and 
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
H. Hong and T. -S. Moh, "Effective topic modeling for email," 2015 International Conference on High Performance Computing & Simulation (HPCS), 2015, pp. 342-349
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623